PER CURIAM.
At the hearing of this cause the appeal from the order denying a new trial was dismissed for want of an undertaking upon such appeal, the $300 undertaking for costs which was filed herein reciting only that it was in consideration of the appeal from the judgment: Duncan v. Times-Mirror Co., 109 Cal. 602, 42 Pac. 147. The only *665ground urged by the appellants in support of the appeal from the judgment is that the evidence was insufficient to sustain certain findings of fact; but, as the appeal was taken more than sixty days after the rendition of the judgment, we are precluded from the examination of that question: Code Civ. Proc., sec. 939. The judgment appealed from was rendered February 14, 1896, and the appeal therefrom was taken November 5, 1896. The judgment is affirmed.